Citation Nr: 0637642	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  98-03 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
other than diabetic retinopathy of the right eye, including 
refractive error.

2.  Entitlement to an increased evaluation for low back pain 
with degenerative changes, thoracolumbar spine, evaluated as 
10 percent disabling from January 30, 1996, and 40 percent 
disabling from June 13, 2000.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1974 and from April 1974 to September 1988.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of December 1996 and September 1998 rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

In November 2003 and September 2005, the Board remanded these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  For the reasons noted below, the Board 
again remands the claim of entitlement to service connection 
for an eye disorder other than diabetic retinopathy of the 
right eye, including refractive error, to AMC for additional 
action.

In September 2004, the veteran raised another claim for 
review, namely, a claim of
entitlement to a total disability evaluation based on 
individual unemployability
(TDIU).  This claim is now pending at the RO and not before 
the Board for
appellate review.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  Prior to June 13, 2000, the veteran's back disability 
caused tenderness, limitation of motion and non-radiating 
pain, including on use.  

3.  Since June 13, 2000, the veteran's back disability has 
caused tenderness to palpation, muscle spasm, limitation of 
motion, radiating pain, including on use and increased during 
flare-ups, and weakness in the lower extremities and has 
involved flare-ups of back pain thrice yearly, which 
necessitate three to four days of bed rest and the use of 
pain medication.  

4.  The veteran's back disability is not so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for entitlement to an increased evaluation for 
low back pain with degenerative changes, thoracolumbar spine, 
evaluated as 10 percent disabling from January 30, 1996, and 
40 percent disabling from June 13, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40. 4.45, Diagnostic Codes 
5235-2243 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that VCAA notice 
must inform the claimant that, if his service connection 
claim is granted, a disability rating and effective date will 
be assigned such award.  The notice must also explain how VA 
will derive the disability rating and effective date to be 
assigned.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letters dated March 2004, April 2004, 
September 2005 and June 2006, after initially deciding that 
claim in a rating decision dated December 1996.  However, 
because VCAA notice was not mandated at the time of the RO's 
rating decision, the RO did not err by providing the veteran 
remedial notice.  Rather, the timing of such notice letters 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  The content of such notice 
letters also reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II and 
Dingess/Hartman.  

In the March 2004, April 2004, September 2005 and June 2006 
notice letters, the RO acknowledged the veteran's claim for 
an increased evaluation, noted what the evidence needed to 
show to substantiate that claim, listed the type of evidence 
that would best do so, informed the veteran of VA's duty to 
assist and explained to him that it was developing his claim 
pursuant to that duty.  The RO also explained to the veteran 
that if VA increased the evaluation assigned his back 
disability, such increase would be assigned an effective date 
and noted how such date was determined.  Also, the RO 
identified the evidence it had received in support of the 
veteran's claim and the evidence VA was responsible for 
securing.  The RO indicated that it would make reasonable 
efforts to help the veteran get the evidence necessary to 
support his claim provided he identified the sources thereof, 
but that ultimately, it was his responsibility to ensure the 
RO's receipt of all such evidence.  The RO advised the 
veteran to complete the enclosed forms authorizing the 
release of his treatment records if he wished VA to obtain 
them on his behalf.  The RO further advised the veteran to 
identify or send directly to the RO any pertinent evidence, 
including that which was requested.  



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim for an 
increased evaluation.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  Specifically, the RO secured and associated with the 
claims file all evidence the veteran identified as being 
pertinent to that claim, including service medical records 
and VA treatment records.  The RO also conducted medical 
inquiry in an effort to substantiate the veteran's claim by 
affording him VA examinations, during which examiners 
discussed the severity of his back disability.  Since then, 
in written statements received since August 2003, the veteran 
and his representative have indicated that they have nothing 
more to submit and have rested the appeal based on evidence 
now in the claims file.  Neither the veteran, nor his 
representative has asserted that the reports of the VA 
examinations are inadequate to decide the claim being 
decided.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claim

The veteran seeks an increased evaluation for his service-
connected back disability.  He asserts that the evaluations 
assigned this disability do not accurately reflect the 
severity of his related symptomatology.  He contends that 
such symptomatology causes severe impairment in his ability 
to function. 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the veteran's back disability as 10 
percent disabling from January 30, 1996, and 40 percent 
disabling from June 13, 2000, pursuant to Diagnostic Codes 
(DCs) 5295 and 5237.    

VA twice amended the DCs pertinent to back ratings during the 
course of this appeal.  Prior to these amendments, Diagnostic 
Code 5295 governed ratings of lumbosacral strains and 
Diagnostic Code 5293 governed ratings of intervertebral disc 
syndrome.  Effective September 23, 2002, VA amended the 
criteria for rating intervertebral disc syndrome, but 
continued to evaluate that disease under Diagnostic Code 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective 
September 26, 2003, VA updated the entire section of the 
rating schedule that addresses disabilities of the spine.  
This update included a renumbering of the DCs pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strains, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a 
supplemental statement of the case issued in March 2006, the 
RO informed the veteran of the former and revised criteria 
for rating diseases and injuries of the spine, including 
lumbosacral strains and intervertebral disc syndrome, and 
considered his claim for an increased evaluation pursuant to 
those criteria. 

Prior to September 26, 2003, DC 5295 provided that a 10 
percent evaluation was assignable for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assignable for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum evaluation of 40 
percent was assignable for severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  Under DC 5291, a 
10 percent evaluation was assignable for moderate or severe 
limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a, 
DC 5291 (2002).  Under DC 5292, a 10 percent evaluation was 
assignable for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation was assignable for moderate 
limitation of motion of the lumbar spine and a 40 percent 
evaluation was assignable for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 20 percent evaluation was 
assignable for favorable ankylosis of the dorsal spine under 
DC 5288.  A 40 percent evaluation was assignable for 
favorable ankylosis of the lumbar spine under DC 5289.  38 
C.F.R. 
§ 4.71a, DCs 5288, 5289 (2002).  An evaluation in excess of 
40 percent was assignable for unfavorable ankylosis of the 
lumbar spine, complete bony fixation (ankylosis) of the spine 
at a favorable angle, or certain residuals of a fractured 
vertebra.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005)).  

According to the general rating formula, a 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
to be assigned for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entir1e spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Based on the reasoning that follows, the evidence establishes 
that the veteran's back disability picture does not more 
nearly approximate the former or revised criteria for an 
increased evaluation under any pertinent DC.

From service until 1996, when the veteran filed a claim for 
an increased evaluation for his back disability, the veteran 
received no treatment for back complaints.  However, he 
underwent a VA examination of his back, during which he 
reported that he had been having episodes of non-radiating of 
back pain since a 1983 back injury, which lasted a day to a 
day and a half three to four times yearly and required him to 
avoid heavy lifting.  The examiner noted no back 
abnormalities. 

Following the filing of his claim, but prior to June 13, 
2000, the veteran underwent additional VA examinations of his 
back and sought VA treatment for back complaints.  During 
treatment visits, the veteran reported back pain and achiness 
and medical professionals confirmed back pain.

During VA spine examinations conducted in July 1996 and May 
1998, the veteran reported non-radiating back pain with no 
weakness or numbness.  Allegedly, as of May 1998, the pain 
was constant and did not abate with medication.  Examiners 
noted marked tenderness in the thoracolumbar junction, 
moderate to significant pain on the extremes of motion, and 
no postural abnormalities, fixed deformities, or sensory or 
motor deficits.  Based on physical evaluations and x-rays, 
they diagnosed degenerative disc disease of the thoracolumbar 
spine and a loss of lumbar lordosis.  In May 1998, an 
examiner concluded that the veteran had functional loss 
secondary to back pain, which caused an inability to work or 
maintain gainful employment.  

Tenderness, limitation of motion and non-radiating pain, 
including on use, are symptoms that are contemplated in the 
10 percent evaluation assigned the veteran's back disability, 
prior to June 13, 2000, under the former criteria for rating 
back disabilities.  There is no evidence of record indicating 
that, during this time period, the veteran had ankylosis of 
the spine, or certain residuals of a fractured vertebra.  
There is also no evidence of record indicating that, during 
this time period, the veteran had more than mild recurring 
attacks of intervertebral disc syndrome, muscle spasm or a 
loss of lateral spine motion, unilateral, in a standing 
position.  

Although the record includes an opinion that, as of May 1988, 
the veteran's non-radiating back pain was hindering his 
employability, that opinion is outweighed by all other 
medical evidence of record dated during the crucial time 
frame.  The other evidence shows that, from service until 
June 13, 2000, the veteran only rarely complained of, or 
sought treatment for, back complaints, but regularly 
complained of, and sought treatment for, other complaints 
involving his service-connected right shoulder and right leg 
disabilities, diabetes mellitus and related peripheral 
neuropathy of his lower extremities.  Multiple medical 
professionals noted seriously debilitating symptoms 
associated with these disabilities, which the veteran 
frequently reported as interfering with his ability to 
function.  The examiner who offered this opinion did not 
consider the effect of these other seriously disabling 
conditions on the veteran's employability or other activities 
of daily living.

Since June 13, 2000, the veteran has sought additional VA 
treatment for back complaints and undergone additional VA 
examinations.  During treatment visits, the veteran reported 
back aching, pain and popping and occasionally wore a back 
brace or used a walker.  Medical professionals noted 
decreasing range of motion (described as mildly limiting in 
June 2003), radiating back pain (described as improved on 
multiple occasions beginning in October 2000), diffuse 
paraspinal muscle spasm, and motor and sensory deficits, 
administered injections and prescribed medication for pain, 
and recommended physical therapy.  The veteran underwent such 
therapy, which included the use of a TENS unit, and, 
thereafter, reported improvement in back symptomatology.  

Based on physical evaluations and testing, including magnetic 
resonance imaging, medical professionals diagnosed right leg 
weakness secondary to lumbar root impingement, rather than 
diabetes mellitus, degenerative disc disease affecting the 
lumbar spine, and epidural lipomatosis at L4-S2.    

During VA examinations conducted in June 2000 and August 
2004, the veteran reported that his back pain had worsened.  
He also reported that his back disability was causing spasms 
and sensations of giving out, involved flare-ups unrelated to 
activity, during which he experienced pain, incoordination, 
weakness and fatigue in his legs, and necessitated the use of 
pain medication and muscle relaxants.  Initially, he 
indicated that his flare-ups occurred daily; most recently, 
however, he indicated that they occurred three times yearly, 
at which time he was confined to bed for three to four days 
secondary to severe pain.  Allegedly, during these episodes, 
pain medication had only a minimal to moderate effect on the 
pain.

Examiners noted muscular pain, limitation of motion with 
pain, increased during flare-ups, intermittent radiculopathy, 
significant paraspinal muscle spasm, and decreased sensation 
in the lower extremities secondary to diabetic neuropathy.  
They diagnosed degenerative disc disease in the dorsal and 
lumbar spine.    

Tenderness to palpation, muscle spasm, limitation of motion 
with radiating pain, increased during flare-ups, and weakness 
in the lower extremities are contemplated in the 40 percent 
evaluation assigned the veteran's back disability, from June 
13, 2000.  There is no evidence of record indicating that, 
during this time period, the veteran had ankylosis of the 
spine, or certain residuals of a fractured vertebra.  There 
is also no evidence of record indicating that, during this 
time period, the veteran had more than severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  VA outpatient treatment records, particularly those 
from the physical therapy department, establish numerous 
periods of back improvement/intermittent relief of symptoms 
since June 13, 2000.  Accordingly, an evaluation in excess of 
40 percent is not assignable for the veteran's back 
disability pursuant to the former criteria for rating back 
disabilities.  

There is also no evidence of record indicating that, since 
the change in regulations, the veteran's back disability has 
caused ankylosis, or involved incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the past 12 months.  By the veteran's 
own admission, although he experiences such episodes, they 
occur three times yearly and necessitate three to four days 
of bed rest.  Accordingly, an evaluation in excess of 40 
percent is not assignable for the veteran's back disability 
pursuant to the revised criteria for rating back 
disabilities.  

An evaluation in excess of 40 percent is also not assignable 
under 38 U.S.C.A. §§ 4.40, 4.45, as interpreted in DeLuca v. 
Brown, 8 Vet. App. at 206-7, because the 40 percent 
evaluation contemplates the additional functional limitation 
caused by the veteran's back disability during flare-ups.  In 
fact, when the veteran referred to episodes necessitating bed 
rest, he described those episodes as flare-ups.  Episodes as 
severe as described warrant no more than a 40 percent 
evaluation under the former or revised criteria for rating 
back disabilities.  

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate the veteran's back disability.  The 
veteran alleges that his back disability caused him to stop 
working, but not that it necessitates frequent periods of 
hospitalization.  However, as previously indicated, the 
veteran has multiple severely disabling medical conditions, 
for which he receives regular treatment, which cause greater 
impairment in his ability to function.  At the very least, 
these conditions collectively play a role in any inability to 
work.  In light of the foregoing, the Board finds that the 
veteran's claim for an increased evaluation does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the previous findings, the Board concludes that the 
criteria for entitlement to an increased evaluation for low 
back pain with degenerative changes, thoracolumbar spine, 
evaluated as 10 percent disabling from January 30, 1996, and 
40 percent disabling from June 13, 2000, have not been met.  
In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but as the evidence is not 
in relative equipoise, the doctrine is not applicable.  
Rather, as a preponderance of the evidence is against the 
veteran's claim, such claim must be denied.


ORDER

An increased evaluation for low back pain with degenerative 
changes, thoracolumbar spine, evaluated as 10 percent 
disabling from January 30, 1996, and 40 percent disabling 
from June 13, 2000, is denied.


REMAND

The veteran claims entitlement to service connection for an 
eye disorder other than diabetic retinopathy, which is 
already service connected.  He contends that such disorder 
developed secondary to service, when he expressed eye 
complaints, has been diagnosed, in part, as refractive error, 
glaucoma, cataracts and/or eye trauma, and causes blurry 
vision, dry, burning, irritated eyes and headaches.  
Additional action is necessary before the Board can decide 
this claim.

In its November 2003 Remand, the Board instructed AMC to 
arrange for the veteran to be scheduled for a VA 
ophthalmology examination, during which an examiner was to 
diagnose all eye disorders shown to exist and opine whether 
each such disorder was related to service or a service-
connected disability.  Thereafter, VA afforded the veteran 
two such examinations, the reports of which do not comply 
with the Board's instructions.  The first report, based on a 
VA examination conducted in May 2004, does not include a 
discussion on the etiology of the veteran's eye conditions.  
The second report, based on a VA examination conducted in 
January 2006, includes diagnoses of multiple eye conditions 
and a discussion on the etiology of only one of those 
conditions: diabetic retinopathy.  The RO has since granted 
the veteran service connection for diabetic retinopathy, 
found to be affecting the veteran's visual acuity, but the 
veteran continues to claim that he has other eye disorders, 
which are causing more than just a loss of, or blurry, 
vision.  Further medical inquiry is thus necessary to 
determine whether, as alleged, the veteran's other eye 
symptoms are due to an eye disorder other than diabetic 
retinopathy, which in turn is related to documented in-
service eye complaints.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (holding that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with remand orders). 

In addition, and as previously indicated, on March 3, 2006, 
the Court held that the VCAA's notice requirements apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of disability; (3) a 
connection between service and disability; (4) degree of 
disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. at 484.  The Court 
further held that notice under the VCAA must inform the 
claimant that, if the RO grants his service connection claim, 
it will then assign such an award a disability rating and an 
effective date.  Id. at 486.  In this case, during the course 
of this appeal, the RO furnished the veteran VCAA notice on 
his claim for service connection.  However, given the Court's 
recent holding, such notice is inadequate.  On remand, VA 
should thus correct this procedural defect by furnishing the 
veteran more comprehensive notice, which satisfies the 
requirements of the VCAA, as interpreted by the Court in 
Dingess/Hartman.  

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice 
pertaining to his service connection 
claim, which satisfies the requirements 
of the Court's holdings in Pelegrini II, 
Quartuccio and Dingess/Hartman.

2.  Arrange for the veteran to be 
afforded a VA ophthalmology examination 
in support of his claim for service 
connection for an eye disorder other than 
diabetic retinopathy.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all symptoms affecting 
the veteran's eyes, including 
that which is not related to 
his visual acuity; 

b) diagnose all eye disorders 
shown to exist, including, if 
appropriate, glaucoma, 
cataracts and/or refractive 
error, and indicate which eye 
symptoms are attributable to 
each disorder;

c) excluding diabetic 
retinopathy, opine whether each 
such disorder is at least as 
likely as not related to the 
veteran's service, including 
documented in-service eye 
complaints; and 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

3.  Thereafter, readjudicate the veteran's 
claim based on all of the evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


